31 Mich. App. 172 (1971)
187 N.W.2d 494
ASHWELL
v.
ASHWELL
Docket No. 9463.
Michigan Court of Appeals.
Decided February 25, 1971.
Russell J. Comer, for plaintiff.
Kasko, Williams & Associates, P.C., for defendant.
*173 Before: V.J. BRENNAN, P.J., and FITZGERALD and LEVIN, JJ.
PER CURIAM.
The defendant wife, Inez Ashwell, appeals from a judgment of divorce granted her husband, plaintiff Percy Ashwell. She contends that the evidence fails to establish a sufficient basis for granting an absolute divorce on the ground of extreme cruelty and that the trial judge erred in distributing the property of the parties and in granting her $1,500 in lieu of permanent alimony.
The evidence offered in behalf of the husband amply supports the judge's conclusion that the husband had established grounds for a divorce. The judge, who sat as trier of the fact and was the judge of the credibility of the witnesses, was at liberty to disbelieve the testimony of the defendant wife and the other testimony offered in her behalf. On our review of the record, we are satisfied that we would not be justified in concluding that the judge's findings of fact were clearly erroneous.
The property of the parties was modest and we find no error in the provisions of the judgment concerning the division of the property.
The parties were married July 22, 1936. The judgment of divorce was entered February 27, 1970, after almost 34 years of marriage. The wife was employed off and on throughout the marriage. She was 56 years of age at the time of the hearing and was earning $90 a week. The husband was 58 and was earning $210 a week.
While we are satisfied that the judge did not err in failing to award the wife alimony in excess of the $1,500 which he allowed, we think, having in mind the length of the marriage and the age of the wife, that provision should be made for the possibility that she will require support from her husband some *174 time during her life. It may become appropriate at some future time, having in mind the husband's then circumstances and the wife's, to require him to pay some periodic amount as alimony for her support. Accordingly, the case is remanded for entry of an order modifying the judgment of divorce so as to reserve the question of alimony (MCLA § 552.28 [Stat Ann 1957 Rev § 25.106]); otherwise the judgment is affirmed.